DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 06/25/2021 is acknowledged.  The traversal is on the grounds that the office has not properly put forth that there would be a serious search or examination burden because the difference between the turbocharger and the EGR system is not a “multiplicity of species”.  This is not found persuasive because control of turbochargers and the control of EGR systems are classified in distinct classification areas as outlined in the Restriction Requirement dated 05/12/2021 and therefore require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 recites “calculating modeled temperature at the measurement point, wherein the measurement point and the sensor are located at an exhaust of the internal combustion engine. Claim 7 recites “wherein the modeled temperature is determined from a physics-based model”. Claim 8 recites “wherein the physics-based model includes a function with inputs including fuel, intake temperature, and airflow.
Claim 13 recites “calculate a modeled temperature for the gases at the measurement point of the internal combustion engine”. Claim 15 recites “wherein the controller is configured to determine the modeled temperature from a physics-based model that includes a function with inputs including fuel, intake temperature, and airflow; and wherein the controller includes a low-pass filter that is configured to filter the modeled temperature”.
MPEP 2161.01(I) states:
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.
… It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there 
Support for the limitations in the original disclosure appears at ¶¶33-34 which recite:
For example, and without limitation, the modeled temperature, Tmdl may be expressed as: Tmdl =f2(fuel, dm/dt,Ti). Where dm/dt is the rate of change in the mass airflow and Ti is the intake temperature, which may be measured by the intake temperature sensor 56 or may be determined at other locations along the intake for the engine 12.
One exemplary function for the physics-based model, f2, is: K1*Ti + K2*fuel/(fuel + dm/dt) + K3. Where K1, K2, and K3 are scalar calibration parameters, which may be determined from bench testing or other experimentation specific, or generic, to the powertrain 10 and engine 12. Note that other physics-based functions may be used to model the temperature of exhaust gases leaving the internal combustion engine 12.
	These paragraphs do not disclose what parameter of “fuel” is used in the physics-based model. Nor would it be clear to one of ordinary skill in the art would parameter of “fuel” is intended to be used in the claimed physics-based model. Therefore the disclosure of the algorithm used is incomplete. As such, Applicant has not described the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time of filing. Applicant may correct the lack of written description by clarifying what parameter of “fuel” is used in the algorithm and providing evidence that either 1) Applicant had possession of the algorithm using this parameter at the time of invention or 2) one of ordinary skill in the art at the time of invention would recognize from the original disclosure that this parameter was intended to be used in the algorithm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/Patent Examiner, Art Unit 3747